AFFIRM; Opinion Filed June 6, 2013.




                                                        In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                               No. 05-12-00826-CR
                                               No. 05-12-00827-CR
                                               No. 05-12-00828-CR

    KENDRICK DEVAUGHN JOHNSON A/K/A KEDRICK DEVAUGHN JOHNSON,
                            Appellant

                                                          V.

                                     THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                 Trial Court Cause Nos. F10-56049-Q, F03-52618-Q, F04-20389-Q

                                     MEMORANDUM OPINION
                                  Before Justices Moseley, Lang, and Evans
                                          Opinion by Justice Evans

         Kendrick Devaughn Johnson a/k/a Kedrick Devaughn Johnson 1 appeals his conviction,

following the adjudication of his guilt, for two aggravated assault offenses and one unlawful

possession of a firearm by a felon (UPFF) offense. See TEX. PENAL CODE ANN. §§ 22.02(a),

46.04(a) (West 2011 & Supp. 2012). The trial court assessed punishment at twenty years’

imprisonment for each aggravated assault and ten years’ imprisonment for UPFF. On appeal,

    1
       The clerk’s record in cause no. 05-12-00826-CR, shows appellant was indicted and convicted under the name Kendrick
Devaughn Johnson. However, in cause nos. 05-12-00827-CR and 05-12-00828-CR, the clerk’s records show appellant was
indicted and convicted under the name Kedrick Devaughn Johnson.
appellant’s attorney filed a brief in which she concludes the appeals are wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel

Op.] 1978). Counsel delivered a copy of the brief to appellant.

       Appellant filed a pro se response raising several issues. Our duty in reviewing an Anders

brief is to determine whether there are any arguable grounds for appeal and, if so, remand the

case to the trial court so new counsel may be appointed to address those issues. See Bledsoe v.

State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005). After reviewing counsel’s brief, appellant’s

pro se response, and the record, we agree the appeals are frivolous and without merit. We find

nothing in the record that might arguably support the appeals.

       We affirm the trial court’s judgments.



                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47
120826F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KENDRICK DEVAUGHN JOHNSON                         Appeal from the 204th Judicial District
A/K/A KEDRICK DEVAUGHN                            Court of Dallas County, Texas (Tr.Ct.No.
JOHNSON, Appellant                                F10-56049-Q).
                                                  Opinion delivered by Justice Evans,
No. 05-12-00826-CR       V.                       Justices Moseley and Lang participating.

THE STATE OF TEXAS, Appellee


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 6, 2013.



                                                         /David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KENDRICK DEVAUGHN JOHNSON                         Appeal from the 204th Judicial District
A/K/A KEDRICK DEVAUGHN                            Court of Dallas County, Texas (Tr.Ct.No.
JOHNSON, Appellant                                F03-52618-Q).
                                                  Opinion delivered by Justice Evans,
No. 05-12-00827-CR       V.                       Justices Moseley and Lang participating.

THE STATE OF TEXAS, Appellee


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 6, 2013.



                                                         /David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KENDRICK DEVAUGHN JOHNSON                         Appeal from the 204th Judicial District
A/K/A KEDRICK DEVAUGHN                            Court of Dallas County, Texas (Tr.Ct.No.
JOHNSON, Appellant                                F04-20389-Q).
                                                  Opinion delivered by Justice Evans,
No. 05-12-00828-CR       V.                       Justices Moseley and Lang participating.

THE STATE OF TEXAS, Appellee


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 6, 2013.



                                                         /David Evans/
                                                         DAVID EVANS
                                                         JUSTICE




                                            -5-